Name: Commission Regulation (EU) NoÃ 945/2010 of 21Ã October 2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) NoÃ 807/2010
 Type: Regulation
 Subject Matter: economic geography;  foodstuff;  social protection;  economic policy;  cooperation policy;  trade policy
 Date Published: nan

 22.10.2010 EN Official Journal of the European Union L 278/1 COMMISSION REGULATION (EU) No 945/2010 of 21 October 2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) No 807/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (g), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (3), the Commission has to adopt a distribution plan to be financed from resources available in the 2011 budget year. That plan has to lay down, in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the distribution plan for the 2011 budget year have supplied the Commission with the information required in accordance with Article 1 of Regulation (EU) No 807/2010. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years. (4) Point (a), (iii) of Article 2(3) of Regulation (EU) No 807/2010 provides for the allocation of resources for the purchase on the market of products temporarily unavailable in intervention stocks. Given that the stocks of butter currently held by the intervention agencies are not sufficient to cover the allocations, resource allocations should be fixed to enable the purchase on the market as required to implement the distribution plan for the 2011 budget year. (5) Article 4 of Regulation (EU) No 807/2010 provides that, where no rice is available in intervention stocks, the Commission may authorise the removal of cereals from the intervention stocks as payment for the supply of rice or rice products mobilised on the market. Accordingly, given that there are currently no intervention stocks of rice, the removal of cereals from intervention stocks as payment for mobilising rice products in the market should be authorised. (6) Article 8(1) of Regulation (EU) No 807/2010 provides for the transfer between Member States of products unavailable in the intervention stocks of the Member State in which such products are required to implement the annual distribution plan. Accordingly, the intra-EU transfers necessary to implement that plan for 2011 should be authorised, subject to the conditions laid down in Article 8 of Regulation (EU) No 807/2010. (7) Furthermore, in view of the market situation as regards cereals and in order to enable the Commission to manage cereal intervention stocks in an efficient and timely manner, it is appropriate, in case of intra-EU transfers, that supplier Member States swiftly inform the Commission about the quantities of each type of cereal kept in intervention in their territory that they will reserve for the purpose of implementing the 2011 distribution plan. (8) Taking into account the complexity of the implementation of the 2011 distribution plan requiring a high volume of intra-EU transfers, it is appropriate to increase the 5 % margin provided in Article 3(4) of Regulation (EU) No 807/2010. (9) In order to ensure that products from the intervention stocks do not enter the market at an inappropriate moment during the year, the time periods provided for in the first, second and third subparagraphs of Article 3(2) of Regulation (EU) No 807/2010 during which products may be withdrawn from the intervention stocks should be shortened. (10) Taking into account the high volume of products to be withdrawn from intervention stocks and the high volume of intra-EU transfers, it is appropriate to derogate from the sixty-day period allowed for the removal of the products from intervention stocks in accordance with the fifth subparagraph of Article 3(2) of Regulation (EU) No 807/2010. (11) Due to the current market situation in the cereals sector, which is marked by high market price levels, it is appropriate, in order to secure the Unions financial interests, to increase the security, which is to be lodged by the contractor undertaking the supply operation of cereals as provided for in Articles 4(3) and 8(4) of Regulation (EU) No 807/2010. (12) To implement the annual distribution plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (13) In accordance with Article 2(2) of Regulation (EU) No 807/2010, the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the EU when drawing up the annual distribution plan. (14) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 In 2011, the distribution of food to the most deprived persons in the EU under Article 27 of Regulation (EC) No 1234/2007 shall be implemented in accordance with the annual distribution plan set out in Annex I to this Regulation. The use of cereals as payment for mobilising rice products on the market is authorised, as referred to in Article 4(2) of Regulation (EU) No 807/2010. Article 2 Allocations to Member States for the purchase of butter on the EU market, as required under the plan referred to in Article 1, shall be as set out in Annex II. Article 3 1. The intra-EU transfer of products listed in Annex III to this Regulation shall be authorised, subject to the conditions laid down in Article 8 of Regulation (EU) No 807/2010. 2. In case of intra-EU transfer of cereals, the supplier Member States shall notify the Commission, within 15 days following the entry into force of this Regulation, of the quantities of each type of cereal held by their intervention agencies that are reserved for the implementation of 2011 distribution plan. Article 4 By way of derogation from the first and third subparagraphs of Article 3(2) of Regulation (EU) No 807/2010, for the 2011 distribution plan, withdrawal of butter and skimmed milk powder from intervention stocks shall take place from 1 June to 30 September 2011. However, the first paragraph of this Article shall not apply to allocations of 500 tonnes or less. For the 2011 distribution plan, the sixty-day period for the removal of withdrawn products provided for in the fifth subparagraph of Article 3(2) of Regulation (EU) No 807/2010 shall not apply in the case of butter and skimmed milk powder. Article 5 By way of derogation from the second subparagraph of Article 3(2) of Regulation (EU) No 807/2010, for the 2011 distribution plan, 70 % of the cereals stocks held by the intervention agencies must be withdrawn before 1 June 2011. For the 2011 distribution plan, the sixty-day period for the removal of withdrawn products provided for in the fifth subparagraph of Article 3(2) of Regulation (EU) No 807/2010 shall not apply in the case of cereals. Article 6 By way of derogation from the fifth subparagraph of Article 4(3) and from the first subparagraph of Article 8(4) of Regulation (EU) No 807/2010, for the 2011 distribution plan, before cereals are removed from intervention, the contractor undertaking the supply operation shall lodge a security equal to EUR 150 per tonne. Article 7 By way of derogation from Article 3(4) of Regulation (EU) No 807/2010, for the 2011 distribution plan where substantiated changes concern 10 % or more of the quantities or values entered per product in the EU plan, the plan shall be revised. Article 8 For the purpose of implementing the annual distribution plan referred to in Article 1 of this Regulation, the date of the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2010. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 242, 15.9.2010, p. 9. ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2011 (a) Financial resources made available to implement the 2011 plan in each Member State: (in EUR) Member State Distribution Belgique/BelgiÃ « 10 935 075 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  11 042 840 Ã eskÃ ¡ republika 120 462 Eesti 782 938 Ã ire/Ireland 1 196 457 EllÃ ¡da 20 045 000 EspaÃ ±a 74 731 353 France 72 741 972 Italia 100 649 380 Latvija 6 723 467 Lietuva 7 781 341 Luxembourg 107 483 MagyarorszÃ ¡g 14 146 729 Malta 640 243 Polska 75 320 186 Portugal 20 513 026 RomÃ ¢nia 49 578 143 Slovenija 2 409 038 Slovakia 4 809 692 Suomi/Finland 5 725 175 Total 480 000 000 (b) Quantity of each type of product to be withdrawn from EU intervention stocks for distribution in each Member State subject to the maximum amounts laid down in point (a) of this Annex: (in tonnes) Member State Cereals Butter Skimmed milk powder Sugar Belgique/BelgiÃ « 74 030  1 687 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  103 318   Ã eskÃ ¡ Republika (1) 401   9 Eesti (2) 7 068   Eire/Ireland 250 109  EllÃ ¡da 88 836 976  EspaÃ ±a 305 207  23 507 France 491 108  11 305 Italia 467 683  28 281 Latvija 50 663  730 Lietuva 61 000  704 Luxembourg (3)    MagyarorszÃ ¡g 132 358   Malta 5 990   Polska 441 800  15 686 Portugal 61 906 458 5 000 RomÃ ¢nia 370 000  5 600 Slovenija 14 159  500 Slovakia 45 000   Suomi/Finland 38 500  899 Total 2 759 277 1 543 93 899 9 (1) Allocation for Ã eskÃ ¡ Republika for the purchase of skimmed milk powder on the EU market: 37 356 EUR and purchase of butter on the EU market: 33 263 EUR. (2) Allocation for Eesti for the purchase of skimmed milk powder on the EU market: 7 471 EUR and purchase of butter on the EU market: 18 627 EUR. (3) Allocation for Luxembourg for the purchase of skimmed milk powder on the EU market: 101 880 EUR. ANNEX II Allocations to Member States for the purchase of butter on the EU market: (in EUR) Member State Butter Ã ire/Ireland 867 046 EllÃ ¡da 7 835 710 Portugal 3 666 327 Total 12 369 083 ANNEX III (a) Intra-EU transfers of cereals authorised under the plan for the 2011 budget year: Quantity (tonnes) Holder Recipient 1. 39 080 BLE, Deutschland BIRB, Belgique 2. 57 631 PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, SlovenskÃ ¡ Republika Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. 250 FranceAgriMer, France OFI, Ireland 4. 88 836 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g OPEKEPE, EllÃ ¡da 5. 305 207 FranceAgriMer, France FEGA, EspaÃ ±a 6. 467 683 BLE, Deutschland AGEA, Italia 7. 27 670 PRIA, Eesti Rural Support Service, Latvia 8. 5 990 AMA, Austria Ministry for Resources and Rural Affairs Paying Agency, Malta 9. 75 912 BLE, Deutschland ARR, Polska 10. 61 906 FranceAgriMer, France IFAP I.P., Portugal 11. 146 070 SZIF, Ã eskÃ ¡ republika AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 12. 162 497 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 13. 14 159 AMA, Austria Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija (b) Intra-EU transfers of skimmed milk powder authorised under the plan for the 2011 budget year: Quantity (tonnes) Holder Recipient 1. 23 507 OFI, Ireland FEGA, EspaÃ ±a 2. 28 281 BLE, Deutschland AGEA, Italia 3. 730 PRIA, Eesti Rural Support Service, Latvia 4. 13 090 BLE, Deutschland ARR, Polska 5. 4 393 FranceAgriMer, France IFAP I.P., Portugal 6. 5 600 BLE, Deutschland AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 7. 500 SZIF, Ã eskÃ ¡ republika Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija (c) Intra-EU transfers of butter authorised under the plan for the 2011 budget year: Quantity (tonnes) Holder Recipient 1. 109 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva OFI, Ireland 2. 181 PRIA, Eesti OPEKEPE, EllÃ ¡da 3. 795 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva OPEKEPE, EllÃ ¡da 4. 458 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva IFAP I.P., Portugal